Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the entry of the following papers:
Amended claims filed 7/8/2022.
Applicant’s arguments/remarks made in amendment filed 7/8/2022.
Claims 1, 8, 9, 14, and 18 are amended.
Claims 1-20 are presented for examination.
Response to Arguments
Applicant presents several arguments.  Each is addressed.
Applicant argues that “the Examiner fails to point to any particular portion of ENWEIJI that allegedly discloses one or more processors to “apply parallel convolution to the different representations to obtain multiple sets of character representations,’ as recited in claim 1 as previously presented.” (Remarks, page 10, paragraph 5, line 4.) Applicant further argues “Applicant respectfully requests a new non-final Office Action specifically addressing the ‘apply[ing] parallel convolution to the different representations to obtain multiple sets of character representations’ features should the rejection be maintained or a new reference be relied on in the rejection.” (Remarks, page 11, paragraph 2, line 5.)  Examiner acknowledges the inadvertent omission of claim 1 limitation:
apply parallel convolution to the different representations to obtain multiple sets of character representations
	However, Examiner notes that claim 10 is a narrowing of the requirement described in 	the above limitation.  Specifically, claim 10 recites:
			the device of claim 1, wherein the parallel convolution comprises:
a first convolution neural network stage, a second convolution neural network stage, and a third convolution neural network stage, the first convolution neural network stage and the second convolution neural network stage and the third convolution neural network stage being in parallel.  
	Furthermore, the citation that is used to reject claim 10 applies to the omitted limitation 	of claim 1.  Therefore, there is no need for a new non-final rejection. The 	limitation is 	addressed below.  See detailed rejection.
Applicant argues that “ENWEIJI does not disclose ‘perform embedding to obtain a data structure indicating probabilities associated with characters included in the text, wherein the probabilities associated with the characters included in the text indicate a measure of likelihood of a character, of the characters, occurring given an occurrence of another character, of the characters,’ as recited in claim 1, as amended...” (Remarks, page 12, paragraph 2, line 6.) Applicant further argues “Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of claims 1-20 under 35 U.S.C. § 102(a)(1) based on ENWEIJI.” (Remarks, page 12, paragraph 5, line 1.)  Examiner agrees. The rejections under 35 U.S.C. § 102(a)(1) are withdrawn.
Applicant argues that “Examiner has not shown how ENWEIJI and ZHANG, alone or in combination, discloses one or more processors to ‘apply parallel convolution to the different representation to obtain multiple sets of character representations,’…”  (Remarks, page 13, paragraph 3, line 7.) Examiner acknowledges the inadvertent omission of the limitation.  See paragraph 5.a. above.  The limitation is addressed below.  See detailed rejection.
Applicant argues that “ENWEIJI and ZHANG, whether taken alone or in any reasonable combination, do not disclose or suggest each and every feature recited in claim 1, as amended.” (Remarks, page 14, paragraph 1, line 1.)  The argument is moot in view of new grounds of rejection necessitated by amendment.  See detailed rejection.
Applicant argues that “Independent claims 14 and 18 recite features that are similar to the features described above with respect to claim 1.  Therefore, independent claims 1, 14, and 18, and the claims that depend thereon, are patentable over the applied references.”  (Remarks, page 15, paragraph 3, line 1.) However, claim 1 remains rejected. Therefore, claims 14 and 18 and the claims that depend thereon remain rejected as well.
Applicant remarks that during the interview “Examiner also agreed to call Applicant’s representative to resolve any remaining issues if the application is not in condition for allowance.” (Remarks, page 10, paragraph 2, line 5.) The Examiner does not recall making this agreement.  If the Applicant wishes to schedule an interview, it is highly recommended that Applicants make a request for an interview by calling the Examiner at the number provided in the contact information section below, or by filing the AIR form. Such telephonic request and AIR form will receive Examiner's attention immediately, and an interview would be scheduled in a timely manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, and 10-20 are rejected under 35 U.S.C. § 103  as being unpatentable over Enweiji et al (Cross-Language Text Classification with Convolutional Neural Networks from Scratch, herein Enweiji) and Lee et al (Fully Character-level Neural Machine Translation without Explicit Segmentation, herein Lee).
Regarding claim 1,
	Enweiji teaches a device, comprising:
	one or more memory devices; and one or more processors, communicatively connected to the one or more memory devices, to: (Enweiji, page 25, paragraph 8, line 5 “The paper introduces an approach for cross-language multi-label text classification by using deep convolutional neural network.” In other words, approach.. using deep convolutional neural network is a machine learning method.  It is implicit that a machine learning method requires a device comprising one or more memory devices and one or more processors communicatively connected to the one or more memory devices in order to execute.)
	obtain text from a document (Enweiji, page 26, paragraph 2, line 1 “In order to train and test CNN for cross-language multi-label classification proper data is required.  The dataset was created based on a text extracted from Wikipedia articles, for this purpose…” In other words, Wikipedia articles is document and text extracted is obtain text.);
	perform embedding to obtain a data structure indicating probabilities associated with [characters] included in the text (Enweiji, page 26, paragraph 5, line 3 “To solve this problem word embedding technique is used, it was originally introduced by Bengio more than a decade ago [17]. A word embedding W: words -> Rn is a parameterized function mapping words from vocabulary to high-dimensional vectors.” In other words, word embedding is used is perform embedding, and high-dimensional vector is data structure indicating probabilities associated with characters included in the text.);
	[the probabilities associated with the characters included in the text indicate a measure of likelihood of a character, of the characters, occurring given an occurrence of another character, of the characters;]
	apply a first convolution to the data structure to obtain different representations of the [characters] included in the text subsample the multiple sets of [character representations] (Enweiji, page 28, paragraph 1, line 3 “The convolution operation involves a filter that defined as w ϵ Rhk . The filter is applied to a window of l words in order to produce a new feature ci = f(w*xi:i+1 + b), where b is a bias and f is non-linear activation function.” In other words, convolution operation is apply a first convolution to the data structure, new feature is obtain different representations included in the text subsamples, and ci = f(w*xi:i+1 + b) is multiples sets of representations.);
	apply parallel convolution to the different representations to obtain multiple sets of character representations (Enweiji, Fig. 3, “Architecture of Layer-3 (it consists of three parallel convolutional layers with different window size,…)

    PNG
    media_image1.png
    624
    876
    media_image1.png
    Greyscale

In other words, parallel convolutional layers is apply parallel convolution to the different representations, and produced outcomes is obtain multiple sets of character representations.); 
	pool the subsampled multiple sets of [character representations] into a merged data structure (Enweiji, page 28, paragraph 2, line 1 “On the next step a max pooling operation [21] is used over the feature map.” In other words, max pooling operation is pool the subsampled multiple representations into a merged data structure.);
	provide the merged data structure to a fully connected layer, of a convolutional neural network, to produce data representing features of the text (Enweiji, page 28, paragraph 2, line 9 “The outcomes are concatenated and feed (sic) to the feedforward layer.” In other words, the next component is provide the merged data structure, fully connected layer is fully connected layer of the neural network, and probability distribution over categories is data representing features of the text.); and
	provide the data representing features of the text to an inference layer, of the convolutional neural network, that provides data indicating a classification for the text (Enweiji, page 28, paragraph 3, line 4 “The next component is a fully connected layer, each input neuron is connected to each output neuron in the next layer, which output is the probability distribution over categories (Fig. 4).” In other words, next component is a fully connected layer is provide the data representing features of the text to an inference layer, and output is the probability distribution over categories is provides data indicating a classification for the text.).  
	Thus far, Enweiji does not explicitly teach characters, character representation, and 
	the probabilities associated with the characters included in the text indicate a measure of likelihood of a character, of the characters, occurring given an occurrence of another character, of the characters.
	Lee teaches characters and character representation. (Lee, page 1, paragraph 1, line 7 “We employ a character-level convolutional network with max-pooling at the encoder to reduce the length of source representation, allowing the model to be trained at a speed comparable to subword-level models while capturing local regularities.” In other words, character-level is character, and character-level…source representation is character representation.).
	Lee also teaches the probabilities associated with the characters included in the text indicate a measure of likelihood of a character, of the characters, occurring given an occurrence of another character, of the characters (Lee, page 366, column 2, paragraph 3, line 1 “Given a source context vector ct’, the decoder computes its hidden state at time t’ as: st’ =  
    PNG
    media_image2.png
    36
    300
    media_image2.png
    Greyscale
 .  Then, a parametric function outk() returns the conditional probability for the next target symbol being k:     

    PNG
    media_image3.png
    122
    568
    media_image3.png
    Greyscale

In other words, conditional probability is probabilities, vector ct’ is characters included in the text, k is character, and the conditional probability for the next target symbol occurring is the likelihood of a character occurring, given an occurrence of another character, of the characters.);
	Both Enweiji and Lee are directed to text classification using convolutional neural networks.  Enweiji teaches multi-lingual text classification with convolutional neural networks using word embedding, but does not explicitly teach character embedding.  Lee teaches text classification with convolutional neural networks using character embedding. In view of the teaching of Enweiji it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Enweiji.  This would result in being able to do multi-lingual text classification with convolutional neural networks using character embedding as well as word embedding.
	One of ordinary skill in the art would be motivated to do this because word-level NMT (neural machine translation) models have difficulties with rare words, and out-of-vocabulary words whereas character-level NMT models may perform better. (Lee, page 1, column 2, paragraph 2, line 1 “Despite their remarkable success, word-level NMT models suffer from several major weaknesses.  For one, they are unable to model rare, out-of-vocabulary words, making them limited in translating languages with rich morphology such as Czech, Finnish and Turkish.” And, page 1, column 2, paragraph 3, line 1 “To address this, we present a fully character-level NMT model that maps a character sequence in a source language to a character sequence in a target language.”)
Regarding claim 2,
	The combination of Enweiji and Lee teaches the device of claim 1, where 
	the one or more processors are further to: perform backpropagation using stochastic gradient descent and the data indicating the classification for the text (Enweiji, page 30, paragraph 8, line 1 “Consequently, gradients are backpropagated only through the unmasked units and dropout is used only during the training stage….Training is done through stochastic gradient descent over shuffled mini-batches with the Adam update rule [1].” In other words, gradients are backpropagated is perform backpropagation, and done through stochastic gradient descent is using stochastic gradient descent.).
Regarding claim 4,
	The combination of Enweiji and Lee teaches the device of claim 1, where 
	the data structure includes at least one character vector (Lee, page 370, column 1, paragraph 2, line 5 “A standard two-layer character-level decoder then takes the source context vector from the attention mechanism and predicts each target character.”  In other words, source context vector is at least one character vector.).
Regarding claim 5,
	The combination of Enweiji and Lee teaches the device of claim 1, where 
	the one or more processors, when subsampling the multiple sets of character representations to obtain the merged data structure, are further to: concatenate the multiple sets of character representations into a concatenated vector; and perform max over-time pooling on the concatenated vector (Enweiji, page 28, paragraph 2, line 9 “The outcomes are concatenated and feed (sic) to the feedforward layer.” And page 28, paragraph 2, line 1 “On the next step a max pooling operation [21] is used over the feature map.  As a characteristic of a particular filter maximum value c’ = max(c) is chosen.  The main purpose is to capture the most important characteristic of the who feature map.” In other words, outcomes are concatenated is concatenate the multiple sets of character representations into a concatenated vector, and max pooling is perform max over-time pooling on the concatenated vector.).
Regarding claim 6,
	The combination of Enweiji and Lee teaches the device of claim 1, where 
	the fully connected layer uses Rectified Linear Unit activation (Enweiji, page 28, paragraph 3, line 4 “The ReLU is activation function that was chosen because of speed characteristics.” In other words, ReLU activation is Rectified Linear Unit activation.).
Regarding claim 7,
	The combination of Enweiji and Lee teaches the device of claim 1, where 
	the first convolution comprises a first convolution neural network stage and a second convolution neural network stage, the second convolution neural network stage being subsequent to the first convolution neural network stage (Enweiji, page 28, paragraph 2, line 4 “The model performs convolution operations over x{l:n} vectors of article representation.  The data is passed from embedding layer to the first convolutional layer that is defined the 32 window size filters, then to the second with 16 window size.” In other words, first convolutional layer is first convolutional neural network stage, second is second convolutional neural network stage, and second comes after first is the second convolutional neural network stage is being subsequent to the first convolutional neural network stage.).
Regarding claim 8,
	The combination of Enweiji and Lee teaches the device of claim 7, where 
	the first convolution neural network stage is applied to a group of data structures (Enweiji, page 28, paragraph 2, line 5 “The data is passed from the embedding layer to the first convolutional layer that is defined the 32 window size filters..” In other words, 32 window size filters is a group of data structures.).
Regarding claim 10,
	The combination of Enweiji and Lee teaches the device of claim 1, where 
	the parallel convolution comprises: a first convolution neural network stage, a second convolution neural network stage, and a third convolution neural network stage, the first convolution neural network stage and the second convolution neural network stage and the third convolution neural network stage being in parallel (Enweiji, See mapping of claim 1. And, Fig. 3, “Architecture of Layer-3 (it consists of three parallel convolutional layers with different window size,..) In other words, three parallel convolutional layers is the parallel convolution comprises: a first convolutional neural network stage, a second convolutional neural network stage, and a thread convolutional neural network stage, the first convolutional neural network stage and the second convolutional neural network stage and the third convolutional neural network stage being in parallel.).  
Regarding claim 11,
	The combination of Enweiji and Lee teaches the device of claim 10, where 
	the first convolution neural network stage is applied to a group of four data structures (Enweiji, page 28, paragraph 2, line 7 “The third layer is a combination of three convolutional ones with 3, 4, and 5 window sizes, each layer takes as an input the output of second layer and produces separate outcomes, as showed (sic) in Fig. 3.  The outcomes are concatenated and feed (sic) to the feedforward layer.” And, page 31, paragraph 1, “For convolution neural network model, it is available a lot of hyperparameters for tuning.  In order to build our CNN model, an empirical evaluation for hyperparameters was performed and analysis of the effect of hyperparameters on accuracy and productivity was carried out.  The model was trained with the following hyperparameters:
- rectified linear units;
- windows (h) of 32, 16, 5, 4, 3;
- dropout rate (p) of 0.5;
- l2 constraint (s) of 5;
- 128 filters per filter size;
- mini-batch size of 35;
- Adam update rule;
	- one epoch.”  
In other words, the third layer is a combination of three convolutional ones with 3, 4, and 5 window sizes is first convolution neural network stage is applied to a group of four data structures. Examiner notes that the claimed invention does a parallel layer of three convolutions of data structure size of 4, 5, and 6, whereas the cited art of record does a parallel layer of three convolutions of data structure size of 3, 4, and 5.  The difference is insignificant due to the fact that the cited prior art of record admits to performing an empirical analysis of the effect of various hyperparameters before settling on the ones used in the experiment.  In other words, it would be known to them to try sizes of 4, 5 and 6 as well as the ones they used of 3, 4, and 5.).
17.	Regarding claim 12,
	The combination of Enweiji and Lee teaches the device of claim 10, where 
	the second convolution neural network stage is applied to a group of five data structures (Enweiji, see mapping of claim 11. In other words, the second convolution in the third layer has window size of 4 is second convolution neural network stage to a group of five data structures.).
Regarding claim 13,
	The combination of Enweiji and Lee teaches the device of claim 10, where 
	the third convolution neural network stage is applied to a group of six data structures  (Enweiji, see mapping of claim 11. In other words, the third convolution in the third layer has window size of 5 is third convolution neural network stage to a group of six data structures.).
Claim 14 is a method claim corresponding to device claim 1. Otherwise, they are the same.  It is implicit that a device requires a computer implemented method in order to execute.  Therefore, claim 14 is rejected for the same reasons as claim 1.
Regarding claim 15,
	The combination of Enweiji and Lee teaches the method of claim 14, where 
	applying the stacked convolution to the character vector to obtain different representations of the characters included in the text comprises:  for each convolution layer of the stacked convolution, using a sliding window of characters to produce a plurality of different representations of the characters included in the text (Enweiji, page 28, paragraph 2, line 5 “The data is passed from embedding layer to the first convolutional layer that is defined the 32 window size filters, then to the second with 16 window size.  The third layer is combination of three convolutional ones with 3, 4, and 5 window sizes..” In other words, first layer, second layer and third layers are stacked convolution, and window size filters are sliding window of characters to produce a plurality of different representations of the characters included in the text.).  
Regarding claim 16
	The combination of Enweiji and Lee teaches the method of claim 14, where 
	applying the parallel convolution to the different representations to obtain multiple sets of character representations comprises: performing convolution using a sliding window of X, where X is an integer; performing convolution using a sliding window of X+1; and performing convolution using a sliding window of X+2 (Enweiji, page 28, paragraph 2, line 7 “The third layer is a combination of three convolutional ones with 3, 4, and 5 window sizes…” In other words, three convolutional ones is parallel convolution, and X is 3, where X is an integer, window of size 3 is sliding window of size X, window of size 4 is sliding window of size X+1, and window of size 5 is sliding window of size X+2.).  


Regarding claim 17,
The combination of Enweiji and Lee teaches the method of claim 14, further comprising: 
	training the convolutional neural network using multiple training documents as input, the multiple training documents including a first document having text in a first natural language and a second document having text in a second natural language, the second natural language being different from the first natural language (Enweiji, page 26, paragraph 2, line 1 “In order to train and test CNN for cross-language multi-label classification proper data is required. The dataset was created based on a text extracted from Wikipedia articles, for this purpose, the crawler that iterates over DBpedia (public dataset of Wikipedia) was implemented…. The texts of the articles were collected by crawling of the corresponding URLs.  The dataset of 23 languages with defined multiple categories per every article (Table 1) was constructed.” In other words, train and test CNN is training the convolutional neural network, dataset was created based on a text extracted from Wikipedia articles is using multiple training documents as input, and dataset of 23 languages is first document having text in a first natural language and a second document having text in a second natural language, the second natural language being different from the first natural language.).  
Claim 18 is a non-transitory computer-readable medium storing instructions claim corresponding to device claim 1.  Otherwise, they are the same.  It is implicit that a computer device executing a computer implemented method requires a non-transitory computer readable medium capable of storing instructions in order to execute.  Therefore, claim 18 is rejected for the same reasons as claim 1.
Claim 19 has the same limitations as claim 18 with the added limitation of a second text from a second document, the second text being associated with a second natural language that is different from a first natural language associated with the first document.   The combination of Enweiji and Lee teaches this (Enweiji, See mapping of claim 17.  In other words, dataset of 23 languages is a second text from a second document, the second text being associated with a second natural language that is different from a first natural language associated with the first document.).   Therefore, claim 19 is rejected for the same reasons as claim 18,
 Regarding claim 20,
	The combination of Enweiji and Lee teaches the non-transitory computer-readable medium of claim 18, where 
	the fully connected layers each includes a dropout operation to randomly drop portions of the data representing features of the first text (Enweiji, page 30, paragraph 7, line 1 “The dropout technique was employed for regularization with a constraint on l2-norms of the weight vectors [25].  The idea behind is to randomly disable neuron that helps to prevent the co-adaptation of hidden units.” And, page 30, paragraph 8, line 1 “Consequently, gradients are backpropagated only through the unmasked units and dropout is used only during the training stage.”  In other words, dropout is dropout and randomly disable neuron is randomly drop portions of the data representing features of the first text.). 
Claims 3 and 9 are rejected under 35 U.S.C. § 103  as being unpatentable over Enweiji, Lee, in view of Zhang et al (Character-level Convolutional Networks for Text Classification, herein Zhang).
Regarding claim 3, 
	The combination of Enweiji and Lee teaches the device of claim 1, where 
	Thus far, the combination of Enweiji and Lee does not explicitly teach the one or more processors are further to: encode the text, prior to performing the embedding, using one-hot encoding.
	Zhang teaches the one or more processors are further to: encode the text, prior to performing the embedding, using one-hot encoding (Zhang, page 2, paragraph 7, line 1 “The encoding is done by prescribing an alphabet of size m for the input language, and then quantize each character using 1-of-m encoding (or “one-hot” encoding).” In other words, one-hot encoding is encode the text using one-hot encoding.).
	Both Zhang and the combination of Enweiji and Lee are directed to text classification using convolutional neural networks.  The combination of Enweiji and Lee teaches multi-lingual text classification with convolutional neural networks using word embedding and character embedding, but does not explicitly teach one hot encoding.  Zhang teaches text classification with convolutional neural networks using character embedding and one hot encoding. In view of the teaching of the combination of  Enweiji and Lee it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhang into the combination of Enweiji and Lee.  This would result in being able to do multi-lingual text classification with convolutional neural networks using character embedding, word embedding, and one hot encoding.
	One of ordinary skill in the art would be motivated to do this because characters are an important construct regardless of whether segmentation into words is possible. (Zhang, page 1, paragraph 1, line 1 “This article is the first to apply ConvNets only on characters.  We show that when trained on large-scale datasets, deep ConvNets do not require the knowledge of words, in addition to the conclusion from previous research that ConvNets do not require the knowledge about the syntactic or semantic structure of a language.  This simplification of engineering could be crucial for a single system that can work for different languages, since characters always constitute a necessary construct regardless of whether segmentation into words is possible.  Working only on characters also has the advantage that abnormal character combinations such as misspellings and emoticons may be naturally learnt.”)
Regarding claim 9,
	The combination of Enweiji and Lee teaches the device of claim 7, where 
	Thus far, the combination of Enweiji and Lee does not explicitly teach the first convolution neural network stage is applied to a group of seven data structures.  
	Zhang teaches the first convolution neural network stage is applied to a group of seven data structures.  (Zhang, Table 1, “Layer 1 Kernel size is 7” 

    PNG
    media_image4.png
    270
    914
    media_image4.png
    Greyscale

In other words, kernel is filter comprised of the data structures used for the convolution, layer 1 is first convolution neural network stage, and 7 is seven.)
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang into the combination of Enweiji and Lee for at least the same reasons discussed above in claim 3.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124